Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Feientise Rambert petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on various pending cases. He seeks an order from this court directing the district court and state court to act. We find the present record does not reveal undue delay in the district court. In addition, we do not have jurisdiction to grant mandamus relief against state officials; Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED